 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RENE ORTIZ,                                     No. 2:17-cv-0607 KJM DB PS
12                       Plaintiff,
13            v.                                         ORDER
14       ENHANCED RECOVERY COMPANY,
15                       Defendant.
16

17           Plaintiff is proceeding in this action pro se. This matter was, therefore, referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On January

19   29, 2019, defendants filed a motion to modify the scheduling order issued in this action. (ECF

20   No. 57.) That motion is noticed for hearing before the undersigned on March 1, 2019.

21           Under Local Rule 230, the time for plaintiff to file an opposition to defendants’ motion

22   has expired. Defendants’ unopposed motion will, therefore, be granted as modified below.1

23   Additionally, on January 15, 2019, plaintiff filed a motion to compel and a motion for default

24   judgment. (ECF Nos. 54 & 55.) Plaintiff was advised of the need to notice those motions for

25   hearing pursuant to Local Rule 230 and has failed to do so. (ECF No. 56.) Plaintiffs’ January 15,

26   2019 motions will, therefore, be denied without prejudice.

27
     1
      The undersigned finds that defendants’ motion may be resolved without a hearing pursuant to
28   Local Rule 230(g).
                                                        1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Plaintiff’s January 15, 2019 motion to compel (ECF No. 54) and motion for default

 3   judgment (ECF No. 55) are denied without prejudice;

 4           2. Defendants’ January 29, 2019 motion to modify the scheduling order (ECF No. 57) is

 5   granted;

 6           3. The March 1, 2019 hearing of defendants’ motion is vacated;

 7           4. All pretrial motions, except motions to compel discovery, shall be completed by May

 8   24, 2019; and

 9           5. The March 22, 2019 Final Pretrial Conference and May 6, 2019 Jury Trial are vacated

10   pending resolution of any dispositive motion.

11   Dated: February 25, 2019

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB/orders/orders.pro se/ortiz0607.mot.cont.grnt.ord
23

24

25

26
27

28

                                                           2
